Name: Council Decision (EU) 2017/2171 of 20 November 2017 on the financial contributions to be paid by Member States to finance the European Development Fund, including the ceiling for 2019, the annual amount for 2018, the first instalment for 2018 and an indicative and non-binding forecast for the expected annual amounts of contributions for the years 2020 and 2021
 Type: Decision
 Subject Matter: cooperation policy;  EU finance;  budget;  economic geography;  EU institutions and European civil service
 Date Published: 2017-11-22

 22.11.2017 EN Official Journal of the European Union L 306/21 COUNCIL DECISION (EU) 2017/2171 of 20 November 2017 on the financial contributions to be paid by Member States to finance the European Development Fund, including the ceiling for 2019, the annual amount for 2018, the first instalment for 2018 and an indicative and non-binding forecast for the expected annual amounts of contributions for the years 2020 and 2021 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (1), as last amended (ACP-EU Partnership Agreement), Having regard to the Internal Agreement between the Representatives of the Governments of the Member States of the European Union, meeting within the Council, on the financing of European Union aid under the multiannual financial framework for the period 2014 to 2020, in accordance with the ACP-EU Partnership Agreement, and on the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the Treaty on the Functioning of the European Union applies (2) (the Internal Agreement), and in particular Article 7(2) thereof, Having regard to the Council Regulation (EU) 2015/323 of 2 March 2015 on the financial regulation applicable to the 11th European Development Fund (3) (the 11th EDF Financial Regulation), and in particular Article 21(2) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with the procedure laid down in Article 21(2) of the 11th EDF Financial Regulation, the Commission presented a proposal by 15 October 2017 specifying (a) the ceiling for the annual amount of the Member States' European Development Fund (EDF) contributions for 2019; (b) the annual amount of the Member States' EDF contributions for 2018; (c) the amount of the first instalment of the contribution for 2018; and (d) an indicative, non-binding forecast for the expected annual amounts of contributions for the years 2020 and 2021. (2) In accordance with Article 52 of the 11th EDF Financial Regulation, the European Investment Bank (EIB) sent on 4 September 2017 to the Commission its updated estimates of commitments and payments under the instruments it manages. (3) Article 22(1) of the 11th EDF Financial Regulation provides that calls for contributions first use up the amounts provided for in previous EDFs. Therefore a call for funds under the 10th EDF for the EIB and the 11th EDF for the Commission should be made. (4) Council Decision (EU) 2016/2026 (4) has set out the ceiling for the annual amount of the Member States' EDF contributions for 2018 at EUR 4 550 000 000 for the Commission, and at EUR 250 000 000 for the EIB. (5) Council Decision (EU) 2017/1206 (5) has established a reduction of contribution from the Eighth and Ninth EDF decommitted funds for an amount of EUR 200 000 000, HAS ADOPTED THIS DECISION: Article 1 The ceiling for the annual amount of the Member States' EDF contributions for 2019 is hereby set at EUR 4 900 000 000. It shall be divided into EUR 4 600 000 000 for the Commission, and EUR 300 000 000 for the EIB. Article 2 The annual amount of the Member States' EDF contributions for 2018 is hereby set at EUR 4 800 000 000. It shall be divided into EUR 4 550 000 000 for the Commission, and EUR 250 000 000 for the EIB. Article 3 The individual EDF contributions to be paid by the Member States to the Commission and the EIB as the first instalment for 2018 are set out in the table in the Annex to this Decision. Payments of those contributions may be combined with adjustments under the implementation of the reduction of contributions for an amount of EUR 200 000 000 from decommitted funds under the Eighth and Ninth EDF, following an adjustment plan communicated by each Member State. Article 4 The indicative non-binding forecast for the expected annual amount of contributions for 2020 is hereby set at EUR 4 600 000 000 for the Commission and at EUR 300 000 000 for the EIB, and that for 2021 at EUR 4 700 000 000 for the Commission and at EUR 300 000 000 for the EIB. Article 5 This Decision shall enter into force on the date of its adoption. Done at Brussels, 20 November 2017. For the Council The President M. MAASIKAS (1) OJ L 317, 15.12.2000, p. 3. (2) OJ L 210, 6.8.2013, p. 1. (3) OJ L 58, 3.3.2015, p. 17. (4) Council Decision (EU) 2016/2026 of 15 November 2016 on the financial contributions to be paid by Member States to finance the European Development Fund, including the ceiling for 2018, the annual amount for 2017, the first instalment for 2017 and an indicative and non-binding forecast for the expected annual amounts for the years 2019 and 2020 (OJ L 313, 19.11.2016, p. 25). (5) Council Decision (EU) 2017/1206 of 4 July 2017 on the financial contributions to be paid by Member States to finance the European Development Fund, including the second instalment for 2017 (OJ L 173, 6.7.2017, p. 15). ANNEX MEMBER STATES Key 10th EDF % Key 11th EDF % First instalment 2018 (EUR) Total Commission 11th EDF EIB 10th EDF BELGIUM 3,53 3,24927 66 610 035,00 5 295 000,00 71 905 035,00 BULGARIA 0,14 0,21853 4 479 865,00 210 000,00 4 689 865,00 CZECH REPUBLIC 0,51 0,79745 16 347 725,00 765 000,00 17 112 725,00 DENMARK 2,00 1,98045 40 599 225,00 3 000 000,00 43 599 225,00 GERMANY 20,50 20,57980 421 885 900,00 30 750 000,00 452 635 900,00 ESTONIA 0,05 0,08635 1 770 175,00 75 000,00 1 845 175,00 IRELAND 0,91 0,94006 19 271 230,00 1 365 000,00 20 636 230,00 GREECE 1,47 1,50735 30 900 675,00 2 205 000,00 33 105 675,00 SPAIN 7,85 7,93248 162 615 840,00 11 775 000,00 174 390 840,00 FRANCE 19,55 17,81269 365 160 145,00 29 325 000,00 394 485 145,00 CROATIA 0,00 0,22518 4 616 190,00 0,00 4 616 190,00 ITALY 12,86 12,53009 256 866 845,00 19 290 000,00 276 156 845,00 CYPRUS 0,09 0,11162 2 288 210,00 135 000,00 2 423 210,00 LATVIA 0,07 0,11612 2 380 460,00 105 000,00 2 485 460,00 LITHUANIA 0,12 0,18077 3 705 785,00 180 000,00 3 885 785,00 LUXEMBOURG 0,27 0,25509 5 229 345,00 405 000,00 5 634 345,00 HUNGARY 0,55 0,61456 12 598 480,00 825 000,00 13 423 480,00 MALTA 0,03 0,03801 779 205,00 45 000,00 824 205,00 NETHERLANDS 4,85 4,77678 97 923 990,00 7 275 000,00 105 198 990,00 AUSTRIA 2,41 2,39757 49 150 185,00 3 615 000,00 52 765 185,00 POLAND 1,30 2,00734 41 150 470,00 1 950 000,00 43 100 470,00 PORTUGAL 1,15 1,19679 24 534 195,00 1 725 000,00 26 259 195,00 ROMANIA 0,37 0,71815 14 722 075,00 555 000,00 15 277 075,00 SLOVENIA 0,18 0,22452 4 602 660,00 270 000,00 4 872 660,00 SLOVAKIA 0,21 0,37616 7 711 280,00 315 000,00 8 026 280,00 FINLAND 1,47 1,50909 30 936 345,00 2 205 000,00 33 141 345,00 SWEDEN 2,74 2,93911 60 251 755,00 4 110 000,00 64 361 755,00 UNITED KINGDOM 14,82 14,67862 300 911 710,00 22 230 000,00 323 141 710,00 TOTAL EU-28 100,00 100,00 2 050 000 000,00 150 000 000,00 2 200 000 000,00